Title: To George Washington from James Madison, 11 November 1785
From: Madison, James
To: Washington, George



Dear Sir
Richmond Novr 11. 1785

I recd your favor of the 29th ulto on thursday. That by Col. Lee had been previously delivered. Your letter for the Assembly was laid before them yesterday. I have reason to believe that it was received with every sentiment which would correspond with yours. Nothing passed from which any conjecture could be formed as to the objects which would be most pleasing for the appropriation of the fund. The disposition is I am persuaded much stronger to acquiesce in your choice whatever it may be than to lead or anticipate it: and I see no inconveniency in your taking time for a choice that will please yourself. The letter was referred to a Committee which will no doubt make such report as will give effect to your wishes.
Our Session commenced very inauspiciously with a contest for the Chair which was followed by a rigid scrutiny into Mr Harrison’s election in his County. He gained the Chair by a majority of 6 votes and retained his Seat by a majority of still fewer. His residence was the point on which the latter question turned. Doctr Lee’s election was questioned on a similar point and was also established; but it was held to be vitiated by his acceptance of a lucrative post under the United States. The House have engaged with some alacrity in the consideration of the Revised Code proposed by Mr Jefferson Mr Pendleton & Mr Wythe. The present temper promises an adoption of it in substance. The greatest danger arises from its length compared with the patience of the members. If it is persisted in it must exclude several matters which are of moment, but I hope only for the present Assembly. The pulse of the H. of D. was felt on thursday with regard to a general manumission by a petition presented on that subject. It was rejected without dissent but not without an

avowed patronage of its principle by sundry respectable members. A motion was made to throw it under the table, which was treated with as much indignation on one side, as the petition itself was on the other. There are several petitions before the House against any Step towards freeing the slaves, and even praying for a repeal of the law which licences particular manumissions. The Merchants of several of our Towns have made representations on the distresses of our commerce, which have raised the question whether relief shall be attempted by a reference to Cong[res]s or by measures within our own Compass. On a pretty full discussion it was determined by a Large majority that the power over trade ought to be vested in Congress, under certain qualifications. If the qualifications suggested & no others should be annexed, I think they will not be subversive of the principle tho’ they will no doubt lessen its utility. The Speaker Mr M. Smith & Mr Braxton are the champions against Congress. Mr Thruston & Mr White have since come in, and I fancy I may set down both as auxiliaries. They are however not a little puzzled by the difficulty of substituting any practicable regulations within ourselves. Mr Braxton proposed two that did not much aid his side of the question; the 1 was that all British vessels from the W. Indies should be excluded from our ports—the 2. that no Merchant should carry on trade here untill he sd have been a resident——years. Unless some plan freer from objection can be devised for this State, its patrons will be reduced clearly to the dilemma of acceding to a general one, or leaving our trade under all its present embarrassments. There has been some little skirmishing on the ground of public faith, which leads me to hope that its friends have less to fear than was surmised. The Assize & Port Bills have not yet been awakened. The Senate will make a House today for the first time. With the greatest respect & regard I have the honor to be Dr Sir, Yr Obedt & very humble Servt

J. Madison Jr


P.S. Inclosed herewith are two reports from the Commsrs for examining the head of James River &c. and the ground between the waters of Elizabeth River & N. Carolina—also a sensible pamphlet said to be written by St George Tucker of this State.

